United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS           November 6, 2003
                        FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                               No. 03-60146
                             Summary Calendar


                              AGHA SAAD ALI,

                                         Petitioner,

                                  versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A77 802 845
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Agha Saad Ali, a citizen of Pakistan, petitions for review of

an order from the Board of Immigration Appeals (“BIA”) adopting and

affirming the immigration judge’s (“IJ”) decision denying his

application for withholding of removal, filed pursuant to 8 U.S.C.

§ 1231(b)(3).    Ali argues that the BIA erred by upholding the IJ’s

determination that he had failed to demonstrate that it was “more

likely than not” that his life or freedom would be threatened

because   of   his   race,   religion,   nationality,   membership     in   a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60146
                                  -2-

particular social group, or political opinion, if he were returned

to Pakistan.

     When the BIA, as here, adopts the IJ’s decision, this court

reviews the IJ’s decision.    Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).    The “substantial evidence” standard of review applies

to the IJ’s factual determinations, while questions of law are

reviewed de novo.     Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.

2002).     The substantial-evidence standard requires only that the

decision have some basis in fact in the record and does not require

this court to agree with the decision.      Renteria-Gonzalez v. INS,

322 F.3d 804, 816 (5th Cir. 2003).

     Substantial evidence support’s the IJ’s determination that Ali

was not subjected to past persecution in that neither of two 1999

incidents described by Ali was directly connected to his political

opinion.    See Efe, 293 F.3d at 906; Faddoul v. INS, 37 F.3d 185,

188 (5th Cir. 1994); 8 C.F.R. § 208.16(b)(1)(i); 8 U.S.C. §

1231(b)(3)(A).

     Ali has abandoned any contention made under the United Nations

Convention Against Torture by failing to brief such claim in his

petition for review.    Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993); FED. R. APP. P. 28(a)(9).

     Ali’s petition for review is DENIED.